Citation Nr: 0030952	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
eczema, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease with hiatal hernia, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for postoperative 
residual of meniscectomy of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
an injury to the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residual of an 
injury to the right shoulder, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for eczema and 
assigned a 10 percent evaluation, increased the evaluation 
for the veteran's right shoulder disability to 10 percent, 
and continued the 10 percent evaluations for peptic ulcer 
disease with hiatal hernia, post operative residuals of 
meniscectomy of the right knee, and residuals of injury of 
the left knee.  As the 10 percent rating for eczema is the 
initial rating assigned, the holding in Fenderson v. West, 
12 Vet. App. 119 (1999), is for application as to this issue.

The veteran and his attorney appeared at a hearing before a 
hearing officer at the RO in January 1999.  In December 1999, 
the veteran and his representative requested a 
videoconference hearing before a Member of the Board.  A 
videoconference hearing was scheduled for October 25, 2000; 
however, the veteran and his attorney failed to report for 
the hearing.  The case has been forwarded to the Board for 
consideration based on the evidence of record.


REMAND

The Board notes that the veteran has reported receiving 
treatment from several private physicians.  Moreover, VA 
medical records indicate that the veteran received treatment 
for his knee disorders during 1999.  While the RO has 
obtained private physicians' treatment records prior to 1998, 
more recent records have not been obtained.  These records 
would contain information during the appeal period.  The VA's 
duty to assist a claimant includes obtaining medical 
treatment records if the claimant furnishes information 
sufficient to locate the records and obtaining an examination 
and opinion.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

It is noted that there is a recent physical examination on 
file as to these matters.  Thus, a new examination will not 
automatically be ordered.  Rather, the RO will readjudicate 
the claim after the medical records are obtained.  If there 
is substantial difference in findings as to any or all of the 
disorders, the RO will then have an opportunity to schedule 
such examinations as may be indicated to clarify any 
controversy.

Additionally, the Board observes that the veteran raised the 
issue of entitlement to a total rating based in individual 
unemployability.  The RO denied entitlement to a total rating 
based in individual unemployability July 2000, and it appears 
that a notice of disagreement to this decision was received 
in July 2000.  It does not appear from the record that the RO 
has issued a statement of the case on this issue.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining the appropriate 
authorization, the RO should contact Dr. 
Joe Crow, Dr. Dale Calhoon, Dr. Stan 
Kellar, and Dr. Collins and request 
copies of the veteran's medical records 
including surgical records pertaining to 
the veteran's treatment from 1998 to 
present.  All recent VA medical records 
should also be obtained.  The assistance 
of the appellant and his representative 
should be solicited as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Thereafter, the RO should review any 
records obtained, and readjudicate the 
claims at issues.  This consideration 
should include whether the records 
obtained contain findings as to any of 
the disorders that are significantly 
different than those reported on the most 
recent VA examination.  To the extent 
there are significant differences, 
consideration should be given as to 
whether additional examination(s) should 
be conducted to clarify any medical 
controversy.

3.  The RO should issue a statement of 
the case as to the veteran's claim 
concerning a total rating for individual 
unemployability, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal as to that issue, to perfect the 
appeals process.

After the requested development has been accomplished to the 
extent possible, and to the extent the benefits sought are 
not granted, the case should be returned to the Board in 
accordance with applicable procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


